Citation Nr: 0504547	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for memory loss and 
depression, claimed as due to in-service head trauma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that a 
remand is warranted to ensure that the veteran's due process 
rights have been met.  See generally Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

More specifically, the Board notes that in his appeal to the 
Board (VA Form 9), the veteran indicated that he desired a 
personal hearing before a Veterans Law Judge of the Board, 
sitting in Washington, D.C.  Consistent with this request, a 
hearing was scheduled to be held in February 2005, in 
Washington, D.C.  In January 2005, the veteran and his 
representative cancelled the hearing, but requested that 
either (a) a videoconference Board hearing, with the veteran 
giving testimony from the RO to a Board member sitting in 
Washington, D.C., or (b) a "Travel Board" hearing, before a 
Board member sitting at the RO, be scheduled.  He indicated 
that he would be satisfied with either type of hearing, 
whichever can take place sooner.

In light of the foregoing, this claim is REMANDED to the RO, 
via the AMC in Washington, D.C., for the following:

Schedule the veteran for either a Travel Board 
hearing to be held at the RO, or a Board 
videoconference hearing, whichever can be 
scheduled sooner.  Notify the veteran of the 
exact time, date, and place of the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




